FREYER, Senior Judge
(dissenting in part):
The appellant was found guilty, in accordance with his pleas, of two absences without leave and was sentenced to confinement for 120 days, forfeiture of $502.00 pay per month for 4 months, and a bad-conduct discharge. In accordance with a pretrial agreement, the convening authority suspended confinement in excess of 90 days but otherwise approved the sentence. It appears that, on the eve of trial, after an argument with a brig staff member over ironing a uniform, the appellant was placed in four-point physical restraints and left so for about 10 hours’ time inside a cell at the Naval Brig, Naval Air Station Memphis, Millington, Tennessee.
The appellate defense counsel challenges the failure of the trial defense counsel to seek “meaningful relief” for the above-described maltreatment from the military judge, and he now seeks such relief from this Court. The record on appeal contains affidavits from the appellant, the officer-in-charge of the brig, and three brig staff petty officers, including the duty petty officer directly responsible for the maltreatment, who, we are informed, was relieved of duties involving contact with prisoners after a command investigation of the incident concerning the appellant.
Unlike the Government, I regard the affidavits of those with knowledge1 of the events relating to the confinement of the appellant in restraints to be not a justification of such confinement, but a virtual confession of wrongdoing. Taken together, the substance of them is that the appellant was placed in restraints because, after his custody had already been firmly secured by placing him in a disciplinary segregation (“D-seg,” as distinguished from administrative segregation, or “A-seg”) cell, he was overheard muttering uncomplimentary language concerning the brig staff. These *706affidavits plainly refute any suggestion that, once in his cell,2 he was being either self-destructive or physically violent towards anyone or anything.
Giving all due deference to the responsibilities of a confinement facility staff in preserving order, and even construing the record most favorably to the Government, I can conceive of no rational purpose for using physical restraints in the situation disclosed by this record, and for keeping them applied for such a long period of time, except that of punishment. In addition to finding a violation of Article 13, UCMJ, 10 U.S.C. § 813,1 also find a clear violation of Article 4309, Department of the Navy Corrections Manual (Secretary of the Navy Instruction 1640.9A, dated 16 February 1983)3, of which judicial notice is hereby taken. Assuming that the evidence on a motion at trial would have come out as it did in the factual affidavits (i.e., less the affidavit of Lieutenant Bogle), I am, in the words of the standard set forth in the Government’s brief, “convinced that there was no reasonable probability of a different result had the matter been properly raised at trial. United States v. Bono, 26 M.J. 240 (C.M.A.1988).”
That being so, I am perplexed by the manner in which the issues raised by the maltreatment of the appellant were dealt with at trial. Whatever ethical duty attorneys and judges may have to attempt to right institutional wrongs affecting the legal system, the duty of a defense counsel to a particular client in a particular case, unless the client instructs otherwise, is to seek all available relief, especially when the grounds therefor are as manifest as they were in this case. Here the matter was raised in an unsworn statement, undoubtedly one of the least convincing means by which a prisoner can complain against his jailers. Although, to his credit, the military judge took the allegations, qua allegations, seriously in an administrative sense, it is impossible to tell just what credence he gave them, or what, if any, mitigating effect they had on the substantial confinement adjudged (120 days of confinement for 77 days of absence without leave).
The record does not disclose whether or not the defense counsel was aware of the Suzuki4 line of cases authorizing “meaningful relief” for Article 13 conditions of confinement violations, but, if ever there was a case for raising such a motion, it *707would seem to be this one. There is no evidence from the Government to suggest that the failure to raise such a motion resulted from a tactical decision.5 There should also be no question of duplication of relief in defense counsel’s arguing simultaneously that the appellant should not be sent to the brig to prevent future maltreatment, and that he should also be given meaningful relief to redress past maltreatment. Neither is there necessarily such duplication in raising the same matter both as a matter in mitigation and as a basis for credit; in fact, it is quite common for members to be instructed that pretrial confinement is a matter in mitigation, see United States v. Balboa, 33 M.J. 304 (C.M.A.1991), notwithstanding the entitlement to Allen6 credit therefor.7 Finally, the timing of this Article 13 violation negated any opportunity for the appellant to raise the issue of illegal punishment before trial during the pretrial confinement; hence, the failure to do so provides no “evidence” that he was not illegally punished. Cf United States v. Palmiter, 20 M.J. 90 (C.M.A.1985). Apart from any question of technical inadequacy of counsel, I simply deem this an inappropriate case in which to apply waiver because, in my view, the Article 13 violation was egregious, and both it and the entitlement to relief, at least in principle, are manifest from the record presently before this Court. See United States v. Cole, 31 M.J. 270 (C.M.A.1990).
Turning to the question of relief, I see no need for a Dubay8 hearing, as the facts admitted in the factual affidavits presented by the Government, in my opinion, establish the Article 13 violation as a matter of law. The appellant, nevertheless, virtually conceded the appropriateness of a bad-conduct discharge, and he expressed no appetite for continued Naval service but a desire to get on with his life. It appears that, at the time the convening authority acted, the appellant should have been within 3 days of being released from confinement. This conclusion results from adding to the 38 days of confinement which ran from the date of trial to the date of action the 34-day Allen and Rule for Courts-Martial 305(k) credits and a 15-day “good-time” credit, for a total of 87 days. The exact date when the appellant presumably entered a no-pay status is not known, but unlike United States v. Valead, 32 M.J. 122 (C.M.A.1991), this case may offer some opportunity for at least token relief in the area of forfeiture of pay. In my opinion, setting aside the forfeiture of pay is the proper remedy, from among the limited options still available, for the maltreatment to which this appellant was subjected. The inability at this time to grant more meaningful relief without also granting extravagant relief is frustrating, but responsibility for it must rest with the defense for failing to seek such meaningful relief in a timely manner.
*708On the whole record, I would affirm the findings of guilty and the sentence, less the forfeiture of pay.

. The affidavit of Lieutenant Bogle, the brig officer-in-charge, is deemed bureaucratically self-serving, based entirely on hearsay and opinion, and, therefore, in my judgement, entitled to no evidentiary weight.


. There is no substantial evidence of any need for restraints even before the appellant was placed in the cell.


. 4309. Instruments of Restraint
1. Instruments of restraint of any type shall not be used as punishment.
2. Normally, restraining devices are not required in the transfer of prisoners. As a precaution against escape of dangerous or escape-minded prisoners, handcuffs and transportation belts may be utilized. In the case of violent prisoners, the additional use of leg irons is authorized. Movement of prisoners requiring this restraint at a base or station shall be limited to specific occasions authorized by the commanding officer. Use of other control methods, e.g., straight jacket, must be authorized by a medical officer.
3. Instruments of restraint are not normally authorized to be used within the security perimeter of the brig except when preparing to move a prisoner outside the facility, or to regain control during a disorder, or when a prisoner is violent and self-destructive. The senior staff member on duty at the brig shall personally observe, and is the only one authorized to order, the use of restraints in these situations. If restraints are used as a result of a disorder or a violent prisoner, the commanding officer shall be notified immediately. The commanding officer or the command duty officer shall make an immediate on-site visit to observe that the use of restraints is appropriate and shall report that use to his/her immediate superior in command. An incident report shall be submitted as directed in Article 8116 of this Manual if the situation warrants it. In any case the senior staff member on duty at the brig shall ensure that restraints are removed as soon as possible.
4. Chains (irons, single or double) affixing a prisoner to a wall or other appurtenance, or other restraining devices not mentioned above are prohibited.
5. Restraints will not normally be used in the transportation of prisoners on station, i.e., meals, dispensary or hospital, station office interviews, court-martial proceedings, etc. Care should be taken not to display restrained personnel unnecessarily to the public.
(Emphasis supplied.)


. United States v. Suzuki, 14 M.J. 491 (C.M.A. 1983).


. As regards any tactical choice between mitigation and credit, it should be noted that, where, as here, an accused has a pretrial agreement for suspension of confinement over a certain amount, the benefit of mitigation will be enjoyed only if it reduces the sentence below the unsuspended amount (unless, of course, the suspension is vacated), whereas a credit will be applied first against the unsuspended confinement. As indicated in footnote 7, however, no such election may be necessary if both avenues are pursued.


. United States v. Allen, 17 M.J. 126 (C.M.A. 1984).


. As the court in United States v. Balboa points oút, it is proper to instruct members on the Allen credit and let them balance the mitigating value of the pretrial confinement against any neutralizing effect of the Allen credit. Presumably, military judges do likewise. Quaere, whether, in the case of an Article 13 violation, the astute defense counsel would present evidence of the conditions of confinement as a matter in mitigation in presentencing without reference to Article 13, then move for Suzuki "meaningful relief’ with reference to Article 13 after sentencing but before adjournment. Unlike the automatic Allen credit, Suzuki "meaningful relief' is comparatively rare and results from the Government’s own misconduct; hence, an overabundance of the concern that an accused somewhere might theoretically gain a small advantage, which preoccupied the Balboa majority, would seem to be unjustified in this area.


. United States v. DuBay, 17 U.S.C.M.A. 147, 37 C.M.R. 411 (1967).